Name: Commission Regulation (EC) No 1483/2003 of 21 August 2003 fixing the conversion rate applicable to certain direct aid with an operative event on 1 July 2003
 Type: Regulation
 Subject Matter: agricultural policy;  monetary economics;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32003R1483Commission Regulation (EC) No 1483/2003 of 21 August 2003 fixing the conversion rate applicable to certain direct aid with an operative event on 1 July 2003 Official Journal L 212 , 22/08/2003 P. 0044 - 0045Commission Regulation (EC) No 1483/2003of 21 August 2003fixing the conversion rate applicable to certain direct aid with an operative event on 1 July 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(1),Having regard to Commission Regulation (EC) No 2808/98 of 22 December 1998 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture(2), as last amended by Regulation (EC) No 816/2003(3), and in particular Article 4(3) thereof,Having regard to Commission Regulation (EC) No 1410/1999 of 29 June 1999 amending Regulation (EC) No 2808/98 laying down detailed rules for the application of the agrimonetary system for the euro in agriculture and amending the definition of certain operative events provided for in Regulations (EEC) No 3889/87, (EEC) No 3886/92, (EEC) No 1793/93, (EEC) No 2700/93 and (EC) No 293/98(4), and in particular Article 2 thereof,Whereas:(1) In accordance with Article 4(1) of Regulation (EC) No 2808/98, the operative event for the exchange rate applicable to aid per hectare should be the commencement of the marketing year in respect of which the aid is granted. For aid for arable crops and grain legumes the operative event for the exchange rate should therefore be 1 July 2003.(2) In accordance with Article 4(3) of Regulation (EC) No 2808/98, the exchange rate to be used for aid per hectare should be the average of the exchange rates applicable during the month preceding the date of the operative event, calculated pro rata temporis.(3) Article 1 of Commission Regulation (EEC) No 1793/93 of 30 June 1993 regarding the operative event for the agricultural conversion rates used in the hops sector(5), as last amended by Regulation (EC) No 1410/1999, states that the agricultural conversion rate to be applied for the purposes of the aid for hops should be the average of the exchange rates applicable during the month preceding 1 July of the harvest year, calculated pro rata temporis.(4) The conversion rates to be applied for the aid in question should be fixed according to the average of the exchange rates applicable during the month of June 2003, calculated pro rata temporis,HAS ADOPTED THIS REGULATION:Article 1The conversion rates given in the Annex apply to the following aid:(a) the aid referred to in Article 4(1) of Regulation (EC) No 2808/98 and having an operative event on 1 July 2003; and(b) the aid for hops, provided for in Article 12 of Council Regulation (EEC) No 1696/71(6) and having an operative event on 1 July 2003.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 349, 24.12.1998, p. 1.(2) OJ L 349, 24.12.1998, p. 36.(3) OJ L 116, 13.5.2003, p. 12.(4) OJ L 164, 30.6.1999, p. 53.(5) OJ L 163, 6.7.1993, p. 22.(6) OJ L 175, 4.8.1971, p. 1.ANNEXConversion rates applicable to the aid referred to in Article 1EUR 1 = (average 1.6.2003 to 30.6.2003)>TABLE>